DETAILED ACTION
	This action is in response to applicant’s amendments dated 10/20/2021.
	Claims 1, 11, and 20 have been newly amended.
	Claims 1-7, 9-15, 17-22 are currently pending and have been examined.


Response to Amendment
	Applicant’s amendments dated 10/20/2021 have been fully considered.


Response to Arguments
	Applicant asserts that a second instance of data that identifies a processing gateway, i.e. “additional data” is not disclosed by the prior art. However such limitations are not found in the specifics as being a separate second instance of data. Therefore applicant’s arguments are not persuasive. For the purposes of compact prosecution, the limitation has been interpreted to read as the same as the previous limitations and a prior art rejection has been provided for the purposes of compact prosecution. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11, 20 have been newly amended to recite that additional data that identifies the system as the processing gateway is utilized. This is recited after already having limitations where “wherein the plurality of digits comprises at least one of a firs number or a last number… that causes the point of sale device to select the system as a processing gateway for the plurality of digits.“ That is, it seems that there is an initial number that is used for determining a processing gateway and an “additional” data is a separate instance of data that is used for the same processes. However, having and utilizing two separate instances of data that is used for such purposes are not found in the same embodiment in the specifications as filed.  Paragraphs 00014, 00038, 00047, 00060 that are cited for the amendments do not recites any embodiment where multiple or two instances of data, both being used for the same purpose. Therefore it is unclear if applicant had possession of the full invention as recited in the newly amended claims.
Dependent claims are rejected as a result. 

Claim Interpretation
	It is noted that for the purposes of compact prosecution, 	the limitations have been interpreted as being a single instance of data that is used to determine a processing gateway for the transaction.

It is noted that various limitations are not within the scope of the claims based on claim construction.
Claims 1, 11, 20: 
“wherein the wireless beacon is further connected to a point of sale device at the merchant location through a wired connection configured to mimic a magnetic card reader connected to the point of sale device;” is not within the scope of the claims.
 “wherein the user account is provided by the system for electronic transaction processing” merely describes the user account without manipulating the system or processes being performed.

	“associated with the user account for the electronic transaction processing of a transaction by the communication device at the merchant location” describes a tab, but does not actively recite any processes or devices that are to be in the system.
	“to emulate payment card data for a magnetic stripe of a payment card” is indicative of intended use/result.
	“that causes the point of sale device to select the system” is indicative of intended use/result.
“wherein the additional data is further usable for identifying the processing gateway during receipt printing at the point of sale device” describes the additional data without manipulating the system or processes being performed.
“for a payment to be made for the transaction using the user account” is indicative of intended use/result.
	“wherein the encrypted data comprises the payment token encrypted prior to transmission to the point of sale device via the wire connection” describes data that without actively reciting any processes or devices that are to be in the system. 
Encryption key “associated with the encrypted data” describes key without manipulating the system or processes being performed.

Claims 7, 9:
	“wherein the encrypted data comprises the payment token twice encrypted prior to the transmission” describes data without actively reciting any processes or devices that are to be in the system.

Claims 9, 15:
	“wherein the payment token is encrypted using one of [AES] encryption or [TDES] encryption” describes data without actively reciting any processes or devices that are to be in the system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 	Claims 1-4, 6, 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 9,811,846) in view of  Steinmetz (US 2011/0295690), Hammad  (US 2012/0031969) and Rao (US 2014/0006277A1).

Regarding Claims 1, 11 and 20:
Fernandez discloses a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory (Figure 3) and configured to read instructions from the non-transitory memory (Col/Line: 22/63-23/7, “Computer system 2300 may use a removable storage device and/or a remote storage device as the permanent storage device. System memory 2330 may be a volatile read-and-write memory, such as a random access memory (“RAM”). The system memory may store some of the instructions and data that the processor uses at runtime. The sets of instructions and/or data used to implement some embodiments may be stored in the system memory 2330, the permanent storage device 2380, and/or the read-only memory 2340. For example, the various memory units may include instructions for determining proximity to a sensor in accordance with some embodiments”)
 to cause the system to perform operations comprising: processing a location specific check-in for a communication device at a merchant location based on a wireless beacon connected to the communication device through a short range wireless connection,(Col/Line:7/10-34, “The consumer may then enter a first product zone 220, triggering another proximity event…  The consumer-user may proceed through the establishment in a similar fashion, potentially triggering proximity events related to other zones within the 
wherein the wireless beacon is further connected to a point of sale device at the merchant location through a wired connection configured to mimic a magnetic card reader connected to the point of sale device; (Figure 1, Col/Line 2/35-45, 10/40-60, “providing a point of sale for consumers, wherein the point of sale is associated with the proximity sensor and the merchant; …The module may further receive payment information from a consumer (e.g., via a credit card swiping element, by providing an entry form, by receiving the information from an application associated with the consumer, etc.). ” payment information may be received in a variety of ways.)
processing a login to a user account based on the location specific check-in, wherein the user account is provided by the system for electronic transaction processing(Figure 14, Col/Line:14/17-25,”Process 1300 may then send (at 1310) login information to a server. Such login information may include a user account name, account password, device identification, etc. The process then may receive (at 1320) authentication from the server. Such authentication may include a message, flag, or other appropriate indication that the user has been authenticated (or not). When the user authentication is not received within a certain time period or when a rejection of the login information is received, the process may end.”);
…generating a payment token using account data for the user account…and wherein the payment token further comprises tokenized data for the account data for a payment to be made for the transaction using the user account…transmitting the payment token to the communication device; (Col/Line: 18/11-24, “ As shown, the mobile device 1820 may send a message ‘a’ to the server 1830. Such a message may include information such as a user name and password. The server may, in turn, send a message ‘b’ to the user database 1840. Such a message may be a request for a password or other information associated with the user. The user database may send a response message ‘c’ that may include the requested information. Next, the server 1830 may send a message ‘d’ to the mobile device 1820. Such a message may include various data items related to the user, the user's account, and/or other appropriate data. The messages ‘a’-‘d’ may be used in some embodiments to establish a live session among a user device and the server(s) of some embodiments.” Tokens may be sent.) 
generating an alphanumeric identifier (Paragraph 91, Claim 1, “Typical packet definitions are as illustrated in FIG. 12. Packet 58 is a service set identifier SSID which has a specific structure that allows the Buyer Unit application to identify it. Packet 60 is a product profile ID. The Seller Unit (SU) prepends an ASCII header to the seller ID, so that the entire response packet sent to the Buyer Unit is packet 62, which includes a header CID (for "Curbside Identification Device", followed by a version flag "00", a request number, e.g., "80", and the full 145 byte seller profile ID.” Identifiers may be generated.)  
comprising a time-variable (paragraph 61-62 [input is time variable in the sense that there is a set window for receiving a SSID response]) 
input that maps the communication device to the wireless beacon (paragraph 34 [SSID maps beacon to device], ) 
and the point of sale device based on a time of the location specific check-in and the merchant location;(paragraph 59-65, IP address is location specific and uses a specific TCP and requires a response within a time limit.)
adding the alphanumeric identifier (Figure 10 [SSID of found network)
 to a processing tab associated with the user account for the electronic transaction processing (generally figures 10 and 11 show a GUI windows for connecting to a merchant network, since this facilitates a transaction it is construed as “for processing an electronic transaction ) 
of a transaction by the communication device at the merchant location;(paragraph 17 [nearby “buyer unit”])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of generating identifiers with various information and as disclosed by Steinmetz to the teachings of processing payments as disclosed by Fernandez  by having the tokens as disclosed by Fernandez utilize the identifier processes with a variety of information as desired in order to improve functionality of the token. 
Fernandez does not specifically disclose however Hammad, an analogous art of the Fernandez and the current application, teaches receiving the transaction and encrypted data from the point of sale device via the wired connection between the point of sale device and the wireless beacon, wherein the encrypted data comprises the payment token encrypted prior to transmission to the point of sale device via the wired connection, (Abstract, paragraph 49, “In cases where the user's portable consumer device 5 generates a cryptogram (e.g., cryptogram 17), card reader 44 provides the user's device 5 with "dummy" transaction information that is known to both token 40 and validation entity 80. The dummy transaction information may include a static transaction amount and a static merchant name, depending upon the type of cryptogram to be generated. The dummy transaction information may be different for each token 40. The user's device 5 uses the transaction information to generate the cryptogram. The user's device typically has a counter value, often called the Application Transaction Counter (ATC), which is included in the cryptogram computation, and which is incremented with each transaction. The counter reduces the chances of a fraudster guessing the cryptogram value. In some cases, user's device 5 may need a PIN to activate the computation of the cryptogram.”)
determining the emulated payment card based on the encrypted data and an encrypted key associated with the encrypted data;(Fig. 4, Paragraphs 50-54, ” first validation test that validation entity 80 may apply pertains to verifying that verification token 40 is authentic. For this, verification token 40 may send its serial number to validation entity 80, along with a message encrypted by an encryption key, with the message and encryption key being known to token 40 and entity 80 (but not the general public), and with the encryption key further being uniquely assigned to the token's serial number (uniquely assigned to the token). Validation entity 80 has a database of serial numbers and corresponding uniquely assigned encryption keys, and can validate that verification token 40 has sent the correct message for the serial number.“)
determining the user account with the system based on the emulated payment card data; and processing the transaction with the point of sale device based on the user account via the processing tab associated with the user account.  (Fig. 4, Paragraphs 50-54, 112-113, “The dCVV2 value provided by validation entity 80 comprises a variable datum (e.g., a multi-digit number), and is used by the user to complete the purchase transaction… his form of the dCVV2 value enables it to work within existing payment processing systems and flows. The merchant's website 20 then uses the dCVV2 value for the CVV in its authorization request for the purchase. The authorization request is sent to acquiring bank 50, which then forwards it to payment processing network 70 for authorization…  ).

Fernandez does not explicitly disclose, However Rao, an analogous art of Fernandez and the current application, teaches generating a plurality of digits to emulate payment card data for a magnetic stripe of a payment card based on the alphanumeric identifier, wherein the plurality of digits comprises at least one of a first number or at last number of the plurality of digits that causes the point of sale device to select the system as a processing gateway for the plurality of digits…. and the additional data…the plurality of digits,… receiving from the point of sale device based on the at least one of the first number or the last number of the plurality of digits that is unencrypted in the payment token, a selection of the system as the processing gateway,  and receiving the transaction…(Paragraph 0083, 0112, 0126, 0154, “. A plurality of wires arranged 210 per inch for track 1 emulation or 75 per inch for track 2 emulation may be selectively energized to create a plurality of magnetic fields and thereby emulate a passive magnetic strip encoded on a traditional single-use transaction card. Such active magnetic transducers or electromagnetic arrays may allow the reconfigurable transaction card to reconfigure itself dynamically between a plurality of different accounts stored therein… For example, in a credit card number, the first digit, the Major Industry Identifier (MII), generally a 4 may represent a VISA and a 5 may represent a MASTERCARD. In this example, if it is determined that the card number does not match the MII, or the user has entered a VISA and a first digit does not accord thereto, the validation process may fail. Alternatively, a check sum, digest, or hash of the credit card, such as by employing a Luhn Algorithm or Mod 10 algorithm may provide a quick and dirty, processor inexpensive, and external communications inexpensive means for determining the validity of the card. Additionally, an inter-track validation mechanism may be employed whereby the account number recovered from Track 1 may be compared against an account number on Track 2 or 3--and only if account numbers are in agreement will the card be considered valid… The personal information stored therein may be retrieved to automatically (such as by the swiping of the reconfigurable transaction card or by biometric authentication) and used to securely populate fields in an online transaction form such as a web-purchase 
determining additional data that identifies the system as the processing gateway, wherein the additional data is further usable for identifying the processing gateway during receipt printing at the point of sale device… including clear text of the additional data and the plurality of digits for the at least one of the first number or the last number that causes the point of sale device to select the system as the processing gateway (Paragraph 0083, 0112, 0126, 0154, “. A plurality of wires arranged 210 per inch for track 1 emulation or 75 per inch for track 2 emulation may be selectively energized to create a plurality of magnetic fields and thereby emulate a passive magnetic strip encoded on a traditional single-use transaction card. Such active magnetic transducers or electromagnetic arrays may allow the reconfigurable transaction card to reconfigure itself dynamically between a plurality of different accounts stored therein… For example, in a credit card number, the first digit, the Major Industry Identifier (MII), generally a 4 may represent a VISA and a 5 may represent a MASTERCARD. In this example, if it is determined that the card number does not match the MII, or the user has entered a VISA and a first digit does not accord thereto, the validation process may fail. Alternatively, a check sum, digest, or hash of the credit card, such as by employing a Luhn Algorithm or Mod 10 algorithm may provide a quick and dirty, processor inexpensive, and external communications inexpensive means for determining the validity of the card. Additionally, an inter-track validation mechanism may be employed whereby the account number recovered from Track 1 may be compared against an account number on Track 2 or 3--and only if account numbers are in agreement will the card be considered valid… The personal information stored therein may be retrieved to automatically (such as by the swiping of the reconfigurable transaction card or by biometric authentication) and used to securely populate fields in an online transaction form such as a web-purchase page to initiate that transaction.” Various transaction information may be used along with the payment card information that is emulated.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to combine the teachings of using digits of a payment information to determine payment gateways and processing the transactions based on such determinations as disclosed by Rao to the teachings of processing emulated payment information as disclosed by the combination of Fernandez, Steinmetz and 
Fernandez further teaches the invention in the context of various devices such as various mediums and service providers as recited in claims 11 and 20.(Col/Line: 22/63-23/7, “Computer system 2300 may use a removable storage device and/or a remote storage device as the permanent storage device. System memory 2330 may be a volatile read-and-write memory, such as a random access memory (“RAM”). The system memory may store some of the instructions and data that the processor uses at runtime. The sets of instructions and/or data used to implement some embodiments may be stored in the system memory 2330, the permanent storage device 2380, and/or the read-only memory 2340. For example, the various memory units may include instructions for determining proximity to a sensor in accordance with some embodiments”)




Regarding Claims 2 and 12: 
Fernandez further teaches wherein the wired connection comprises a USB connection, and wherein the wireless beacon comprises a USB human interface device (USB HID) class device. (Col/Line: 7/50-58, “ The communication interface 310 may be adapted to allow a client device (e.g., a PC, a smart phone, etc.) to communicate with the sensor 300. The communication interface 310 may include various wired and/or wireless connections (e.g., a universal serial bus (USB) port, a Bluetooth or other wireless port, etc.). The communication interface may be adapted to allow users to adjust settings of the sensor (e.g., beacon signal range, direction, interval time, etc.).”  )

Regarding Claims 3 and 13:
Fernandez further teaches wherein the wired connection comprises one of a Serial Port connection or a USB-Serial Port converter connection. (Col/Line: 7/50-58, “ The communication interface 310 may be adapted to allow a client device (e.g., a PC, a smart phone, etc.) to communicate with the sensor 300. The 

Regarding Claims 4, 14, and 19: 
Fernandez further teaches wherein the short range wireless connection uses one of near field communication, radio communication, infrared communication, Bluetooth communication, Bluetooth Low Energy (BLE) communication, LTE Direct communication, and WiFi communication. (Col/Line: 8/15-24, “ The transmitter 340 may be adapted to transmit various types of beacon signals (e.g., WiFi, Bluetooth (classic, low energy (LE) (e.g., “Bluetooth Smart Ready”, “Bluetooth Smart”, etc.), Bluetooth v4.0, etc.), etc.) using various different communications protocols (e.g., cellular (e.g., 2G, 3G, 4G LTE, etc.), ZigBee protocol, ANT, ANT+, etc.). The transmitter may be configurable, such that the range and spread of the transmitted signal(s) may be controlled (e.g., by loading values to the sensor memory 330, by defining various attributes at the server, etc.).”)


Claims 5-6, 10 and 18 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez (US 9,811,846) in view of  Steinmetz (US 2011/0295690), Hammad  (US  2012/0031969), Rao (US 2014/0006277A1) as applied above, in view of in view of  Langensteiner (US 2002/0194141).

Regarding Claims 5: 
 Langensteiner teaches wherein user account is associated with one of a payment card with the payment card issuer or a gift card, and wherein the processing the transaction comprises communicating the one of the payment card or the gift card  to a payment card issuer for a payment to the point of sale device. (Abstract, paragraph 24, “The idea of using the short(cm)-range Bluetooth-readers for small payments has very wide application, such as payment for entry fees, purchasing soft drinks from vending machines, payment of phone charges, purchase of train tickets and so forth, all of which may be charged back to a users telephone bill or a pre-registered credit card. For larger payments with a corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teachings of having transactions utilize emulated information and routing transactions based on information at certain locations as disclosed by the combination of Fernandez, Steinmetz, Hammad, and Rao’s to the teachings of associating accounts with various cards and communicating such cards for a transaction as disclosed by Langensteiner in order to allow user to interact with a point of sale system in a manner which requires no further action from the user (paragraphs 3-5)

Regarding Claims 6: 
Fernandez further teaches wherein requesting identification of the payment instrument from the communication device.( Figure 16, Col/Line: 15/10-40, “ If the process determines (at 1460) that additional information is required, the process may send (at 1470) a request to the client application. Such a request may include a listing the required additional information. The process may then retrieve (at 1480) the requested information from the client application (e.g., by prompting the user to make various entries and/or selections). “ various forms of information may be requested.)

Regarding Claims 10 and 18: 
providing the payment amount for the transaction to a merchant associated with the point of sale device using the user account. (Abstract, paragraph 24, “The idea of using the short(cm)-range Bluetooth-readers for small payments has very wide application, such as payment for entry fees, purchasing soft drinks from vending machines, payment of phone charges, purchase of train tickets and so forth, all of which may be charged back to a users telephone bill or a pre-registered credit card. For larger payments with a corresponding higher risk, then more sophisticated security measures than just sole reliance on a Bluetooth device address may be applied, for example the exchange of digital certificates, private/public key encryption methods and so forth… An automated payment system comprises a data store (14) holding financial data of a user, A first (12) beacon device capable of wireless message transmission and at least one portable device (10) capable of receiving such message transmissions. The first beacon is arranged to broadcast a series of inquiry messages (1) according to a first communications protocol, such as Bluetooth. The portable device (10) detects such inquiry messages and replies (2) with an identifier for the portable device. The first beacon (12) then transmits (3) the received identifier to the data store (14), which in turn checks for a match between received and stored identifiers. On detection of a match, and following an optional credit check (3.A), a clearance signal (4) is sent to the first beacon (12) which then releases (5) the paid-for goods or services.” ) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teachings of having transactions utilize emulated information and routing transactions based on information at certain locations as disclosed by the combination of Fernandez, Steinmetz, Hammad, and Rao’s to the teachings of associating accounts with various cards and communicating such cards for a transaction as disclosed by Langensteiner in order to allow user to interact with a point of sale system in a manner which requires no further action from the user (paragraphs 3-5)

Claims  7 and  9 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 9,811,846) in view of  Steinmetz (US 2011/0295690), Hammad  (US 2012/0031969), Rao (US 2014/0006277A1), and Langensteiner (US 2002/0194141) as applied above, further in view of  Golin (US 9,652,769) 


Regarding Claims 7:
Golin discloses wherein the payment token is further encrypted by the point of sale device prior to transmission (Abstract, Col/Line:5/33-58 “facilitating encryption, via the at least one processor, of at least some of the payment information and the unique timestamp using a first key that uniquely corresponds to the token so as to generate encrypted payment information;”)   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teachings of having transactions utilize emulated information and routing transactions based on information at certain locations as disclosed by the combination of Fernandez in view of Steinmetz, Hammad, Rao, and Langensteiner to the teachings of encrypting further the payment token as disclosed by Golin in order to perform a more secure transcation. (column 4, lines 28-48).  

Regarding Claims 9:
Golin discloses wherein the payment token is encrypted using one of Advanced Encryption Standard (AES) encryption or Triple DES (TDES) encryption (Col/Line: 17/ 8-13, “employ an Advanced Encryption Standard (AES) for the decryption” )   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teachings of having transactions utilize emulated information and routing transactions based on information at certain locations as disclosed by the combination of Fernandez, Steinmetz, Hammad, Rao, and Langensteiner with the teachings of using AES as disclosed by Golin in order to perform a secure transaction by encryption sensitive information. (column 4, lines 28-48)  

Claims 15, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 9,811,846) in view of  Steinmetz (US 2011/0295690) Hammad  (US 2012/0031969), and Rao (US 2014/0006277A1) as applied above in further in view of  Golin (US 9,652,769) 

Regarding Claims 15:
Golin discloses wherein the encrypted data comprises the payment token that is  twice encrypted prior to the transmission (Abstract, Col/Line:5/33-58 “facilitating encryption, via the at least one processor, of at least some of the payment information and the unique timestamp using a first key that uniquely corresponds 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teachings of having transactions utilize emulated information and routing transactions based on information at certain locations as disclosed by the combination of Fernandez, Steinmetz, Hammad, and Rao with the teachings of encrypting twice as disclosed by Golin teaching in order to perform a more secure transaction (Golin; column 4, lines 28-48).  

Regarding Claims 17:
Golin discloses wherein the payment token is encrypted using one of Advanced Encryption Standard (AES) encryption or Triple DES (TDES) encryption (Col/Line: 17/ 8-13, “employ an Advanced Encryption Standard (AES) for the decryption”)   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the Fernandez  in view of Steinmetz et al. and further in view of  Hammad in view of  Langensteiner et al with Golan’s teaching in order to perform a more secure transaction. (Golin; column 4, lines 28-48)  

Regarding Claims 21 and 22:
Golin discloses wherein the encryption key is shared with the one of the communication device or the wireless beacon. (Abstract, “A token is generated and processed as a substitute for sensitive information, e.g., payment information associated with a customer making a purchase of a product/service from a vendor. The customer's payment information is encrypted and stored in a first memory record of a secure computer system. A token is generated that includes memory-related information identifying the first memory record, and the token is transmitted to the vendor for storage in a customer record. To facilitate payment for the purchase, the vendor transmits the token to another party (e.g., a billing service or payment processor), and the encrypted payment information is read from the first memory record of the secure computer system based on the memory-related information in the token. The encrypted payment information is then decrypted to recover the payment information which is then used to effect payment.” )   
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/17/2021